EXHIBIT 10.7
FEDERAL HOME LOAN BANK OF CINCINNATI
BENEFIT EQUALIZATION PLAN
(December 2008 Restatement)
          Effective January 1, 2005, the Federal Home Loan Bank of Cincinnati
(the “FHLBank”) hereby amends and completely restates its Benefit Equalization
Plan as follows.
INTRODUCTION
          The purpose of this Benefit Equalization Plan (the “Plan”) is to
provide to a certain select group of management and highly compensated employees
of the FHLBank the benefits which would have been payable under the Pentegra
Defined Benefit Plan for Financial Institutions (“Retirement Fund”), and
benefits equivalent to the matching, 401(k), and Roth contributions which would
have been available under the Pentegra Defined Contribution Plan for Financial
Institutions (“Thrift Plan”), but for the limitations placed on benefits and
contributions for such employees by Sections 401(a)(17), 401(k)(3)(A)(ii),
401(m), 402(g), and 415 of the Code.
          The principal reason for this amended instrument is to conform the
provisions of this Plan with the requirements of Section 409A of the Code.
Accordingly, the Non-Grandfathered Retirement Fund Benefit and the
Non-Grandfathered Thrift Benefit are intended to comply with the requirements of
Section 409A and the Grandfathered Retirement Fund Benefit and the Grandfathered
Thrift Benefit are intended to be exempt from the requirements of Section 409A.
          This Plan is unfunded and all benefits shall be paid solely out of the
general assets of the FHLBank. No benefits under this Plan shall be payable by
the Financial Institutions Retirement Fund or its assets or by the Financial
Institutions Thrift Plan or its assets.
ARTICLE I. DEFINITIONS
          For purposes of the Plan, these terms shall have the following
meanings:
          1.01 “Actuary” means the independent consulting actuary retained by
the FHLBank to assist the Committee in its administration of the Plan.
          1.02 “Annual Deferral Amount” shall mean that portion of a
Participant’s base salary, annual incentive award, and Long Term Incentive Plan
(“LTIP”) award that a Participant defers in accordance with Article IV for any
one calendar year. In the event of a Participant’s Retirement, Disability,
death, or Separation From Service prior to the end of a year, such year’s Annual
Deferral Amount shall be the actual amount withheld from a Participant’s base
salary, annual incentive award, and LTIP award and credited to his or her
Non-Grandfathered Thrift Benefit account prior to such event.

 



--------------------------------------------------------------------------------



 



          1.03 “Beneficiary” means the Beneficiary or Beneficiaries designated
in accordance with Article VI of the Plan to receive the benefit, if any,
payable upon the death of a Participant of the Plan.
          1.04 “Board of Directors” means the Board of Directors of the FHLBank.
          1.05 “Code” means the Internal Revenue Code of 1986, as amended from
time to time, or any successor thereto.
          1.06 “Code Limitations” means the cap on compensation taken into
account by a plan under Code Section 401(a)(17), the dollar limitations on
elective deferrals and Roth contributions under Code Section 402(g), and the
overall limitations on contributions and benefits imposed on qualified plans by
Code Section 415, as such provisions may be amended from time to time, and any
similar successor provisions of federal tax law.
          1.07 “Committee” means the Personnel Committee of the Board of
Directors, which is authorized to administer the Plan, or other person(s) or
sub-committee(s) as it may appoint from time to time to supervise certain
administrative functions of the Plan.
          1.08 “Disability” or “Disabled” shall mean, with respect to payment of
benefits attributable to a Non-Grandfathered account or benefit, that the
Participant, (i) in the opinion of the Committee based upon a medical
certificate from a physician satisfactory to the Committee, is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months;
(ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the FHLBank, or (iii) is determined to be totally
disabled by the Social Security Administration. In all events, the terms
“Disability” or “Disabled” shall be interpreted, with respect to payment of
benefits attributable to a Non-Grandfathered account, in a manner that is
consistent with Code section 409A and the final regulations promulgated
thereunder. With respect to payment of benefits attributable to a Grandfathered
account or benefit, “Disability” or “Disabled” shall mean that the Participant
either (i) has been determined by the Social Security Administration to be
eligible for disability benefits under Title II of the Federal Social Security
Act, (ii) is eligible for disability benefits under the FHLBank’s long-term
disability plan, or (iii) is eligible for disability retirement benefits under
the Thrift Plan or the Retirement Fund.
          1.09 “FHLBank” means the Federal Home Loan Bank of Cincinnati and each
subsidiary or affiliated company thereof which participates in the Plan.
          1.10 “Grandfathered Retirement Fund Benefit” means the benefit
described in Section 3.01(a).

- 2 -



--------------------------------------------------------------------------------



 



          1.11 “Grandfathered Thrift Benefit” means the benefit described in
Section 4.01(a).
          1.12 “LTIP” means the Federal Home Loan Bank of Cincinnati Executive
Long-Term Incentive Plan or the Federal Home Loan Bank of Cincinnati Internal
Auditor Long-Term Incentive Plan.
          1.13 “Non-Grandfathered Retirement Fund Benefit” means the benefit
described in Section 3.01(b).
          1.14 “Non-Grandfathered Thrift Benefit” means the benefit described in
4.01(b).
          1.15 “One to Three Times Death Benefit” means the dollar amount equal
to the Participant’s last twelve months’ salary, plus an additional ten percent
of such salary for each full year of the Participant’s employment service with
the FHLBank, up to a maximum of 300 percent (a Participant with 20 or more years
of service will have reached the maximum 300 percent).
          1.16 “Participant” means any person participating in the Plan as
provided in Article II.
          1.17 “Performance-Based Compensation” shall in all events be
interpreted in a manner consistent with the meaning of that term under Code
section 409A and the final regulations promulgated thereunder.
          1.18 “Plan” means the “Federal Home Loan Bank of Cincinnati Benefit
Equalization Plan”, as set forth herein and as amended or restated from time to
time.
          1.19 “Redeferral Distribution Date” has the meaning given to that
phrase in Section 3.03(b)(iii)(C), below.
          1.20 For purposes of Article III of this Plan, the “Regular Form” of
payment means an annual pension benefit payable for the Participant’s lifetime
commencing at age 65 and the death benefit described in Section 3.04(a) or
(b) below.
          1.21 “Retirement Date”, “Retirement”, “Retire”, or “Retired” means the
first date on which the Participant Separates From Service after attaining the
earliest age and fulfilling the service requirement making such Participant
eligible for Retirement. With respect to a Participant who was a Participant as
of midnight January 31, 2006, he or she fulfills the age requirement on the date
on which he or she attains age 45 and there is no service requirement applicable
to such Participant. With respect to a Participant hired on or after February 1,
2006, he or she fulfills the age requirement on the date on which he or she
attains age 55 and he or she fulfills the service requirement on the date he or
she has been employed by the FHLBank for a period of at least ten years. Whether
or not a Participant has fulfilled these requirements will be determined by the
Committee in its sole discretion.

- 3 -



--------------------------------------------------------------------------------



 



          1.22 “Retirement Fund” means the Pentegra Defined Benefit Plan for
Financial Institutions, a qualified and tax-exempt defined benefit pension plan
and trust under Sections 401(a) and 501(a) of the Code, as adopted by the
FHLBank.
          1.23 “Roth contribution” means a contribution made under the
provisions of the Thrift Plan in accordance with Code Section 402A.
          1.24 “Section 409A” means Section 409A of the Code.
          1.25 “Separation From Service” or “Separates From Service” shall in
all events be interpreted in a manner consistent with the meaning of that term
under Code section 409A and the final regulations promulgated thereunder.
          1.26 “Service Year” means the calendar year.
          1.27 “Thrift Plan” means the Pentegra Defined Contribution Plan for
Financial Institutions, a qualified and tax-exempt defined contribution plan and
trust under Sections 401(a) and 501(a) of the Code, as adopted by the FHLBank.
ARTICLE II. PARTICIPATION
          2.01 Participation in Retirement Fund Benefit Component. Each employee
who was a Participant prior to the adoption of this restatement of the Plan
shall continue to remain a Participant. Each other employee of the FHLBank who
is a participant in the Retirement Fund and who is one of a select group of
management and highly compensated employees, shall become a Participant in the
Retirement Fund portion of the Plan on the earliest date on which he or she is
selected by the Committee. If on the date that payment of a Participant’s
benefit from the Retirement Fund commences, the Participant is not entitled
under Section 3.01 or 4.01 of the Plan to receive a benefit under the Plan, his
participation pursuant to this provision shall terminate on such date.
           2.02 Participation in Thrift Benefit Component. Each employee who was
a Participant prior to the adoption of this restatement of the Plan shall
continue to remain a Participant. Each other employee of the FHLBank who is a
participant in the Thrift Plan and who is one of a select group of management
and highly compensated employees selected by the Committee, shall become a
Participant in the Thrift component of the Plan on the earliest date on which he
or she timely completes a deferral election form in accordance with Section 4.01
of the Plan.
          2.03 Payment Only Upon Certain Events. A benefit shall be payable
under the Plan to or on account of a Participant only upon the Participant’s
Retirement, death, Disability, or other Separation From Service (or attainment
of a chosen age following Separation From Service) with the FHLBank.
ARTICLE III. AMOUNT AND PAYMENT OF PENSION BENEFITS
          3.01 A Participant’s benefit under this Article will be calculated as
of the earliest date the Participant is eligible for commencement of benefit
payments under either the

- 4 -



--------------------------------------------------------------------------------



 



Retirement Fund or Article III of this Plan and such calculation shall be based
upon the Regular Form of payment.
          (a) Grandfathered Retirement Fund Benefit. The amount, if any, of the
Grandfathered Retirement Fund Benefit payable to or on account of a Participant
pursuant to the Plan shall equal the excess of (i) over (ii), as determined by
the Committee, where:
“(i)”is the annual pension benefit (as calculated by the Retirement Fund) that
would otherwise be payable to or on account of the Participant by the Retirement
Fund if its provisions were administered without regard to the Code Limitations
and on the basis of salary unreduced by the amount of any elective contributions
under Article IV of this Plan, calculated as if the Participant voluntarily
terminated services without cause on December 31, 2004, and received a payment
of those benefits on the earliest possible date allowed under the Plan to
receive a payment of those benefits following the termination of services, and
received the benefits in the form with the maximum value; and
“(ii)” is the annual pension benefit (as calculated by the Retirement Fund) that
would otherwise be payable to or on account of the Participant by the Retirement
Fund after giving effect to any reduction of such benefit required by the Code
Limitations and on the basis of salary reduced by the amount of any elective
contributions under Article IV of this Plan, calculated as if the Participant
voluntarily terminated services without cause on December 31, 2004, and received
a payment of those benefits on the earliest possible date allowed under the Plan
to receive a payment of those benefits following the termination of services,
and received the benefits in the form with the maximum value.
Notwithstanding the foregoing, the amount calculated above may increase to equal
the present value of the benefit the Participant actually becomes entitled to,
in the form and at the time actually paid, determined under the terms of the
Plan (including applicable limits under the Code), as in effect on October 3,
2004, without regard to any further services rendered by the service provider
after December 31, 2004, or any other events affecting the amount of or the
entitlement to benefits (other than a Participant election with respect to the
time or form of an available benefit). For purposes of calculation the present
value of a benefit under this paragraph, reasonable actuarial assumptions and
methods must be used. Whether assumptions and methods are reasonable for this
purpose is determined as of each date the benefit is valued for purposes of
determining the Grandfathered Retirement Fund Benefit, provided that any
reasonable actuarial assumptions and methods that were used by the FHLBank with
respect to such benefit as of December 31, 2004, will continue to be treated as
reasonable assumptions and methods for purposes of calculating the grandfathered
benefit. Actuarial assumptions and methods will be presumed reasonable if they
are the same as those used to value benefits under the Retirement Fund.

- 5 -



--------------------------------------------------------------------------------



 



               (b) Non-Grandfathered Retirement Fund Benefit. The amount, if
any, of the Non-Grandfathered Retirement Fund Benefit payable to or on account
of a Participant pursuant to the Plan shall equal the excess of (i) over
(ii) and (iii), where:
“(i)” is the annual pension benefit payable in the Regular Form that would
otherwise be payable to or on account of the Participant by the Retirement Fund
if its provisions were administered without regard to the Code Limitations and
on the basis of salary unreduced by the amount of any elective contributions
under Article IV of this Plan; and
“(ii)” is the annual pension benefit payable in the Regular Form that would be
payable to or on account of the Participant by the Retirement Fund after giving
effect to any reduction of such benefit required by the Code Limitations and on
the basis of salary reduced by the amount of any elective contributions under
Article IV of this Plan; and
“(iii)” is the Grandfathered Retirement Fund Benefit calculated in 3.01(a),
above.
For purposes of this Section 3.01, “annual pension benefit” includes any “Active
Service Death Benefit,” “Disability Retirement Benefit,” “Retirement Adjustment
Payment,” “Annual Increment” and “Single Purchase Fixed Percentage Adjustment”
which the FHLBank elected to provide its employees under the Retirement Fund.
          3.02 Regular Form of Benefit. Unless the Participant elects an
optional form of payment under the Plan pursuant to Section 3.03 below, the
Grandfathered Retirement Fund Benefit and/or Non-Grandfathered Retirement Fund
Benefit, as applicable, payable to or on account of a Participant under
Section 3.01 above, shall be payable to or on account of the Participant in the
“Regular Form” of payment, utilizing for that purpose the actuarial factors
described in Section 3.03(b)(iv), below.
          3.03 (a) Optional Forms of Grandfathered Retirement Fund Benefit.
                    (i) A Participant may, with the consent of the Committee,
elect in writing to have the Grandfathered Retirement Fund Benefit, if any,
payable to or on account of a Participant under Section 3.02 above converted by
the Actuary to any optional form of payment permitted under the Retirement Fund
on October 3, 2004. The Actuary shall utilize for the purpose of that conversion
the actuarial assumptions set forth in Section 3.03(b)(iv) of the Plan, or other
reasonable actuarial assumptions.
                    (ii) If a Participant who had elected an optional form of
payment under this Section 3.03(a) dies after the date the Participant Separates
From Service, the only death benefit, if any, payable under the Plan in respect
of said Participant and attributable to the Grandfathered Retirement Fund
Benefit shall be the amount, if any, payable under the optional form of payment
which the Participant had elected under the Plan. If a Participant who had
elected an optional form of payment under this Section 3.03(a) dies before the
Participant Separates From Service, the Participant’s election of an optional
form of Grandfathered Retirement Fund Benefit shall be inoperative and the death
benefit described in Section 3.04(a)(i) shall be payable to the Participant’s
Beneficiary.

- 6 -



--------------------------------------------------------------------------------



 



                    (iii) An election of an optional form of payment under this
Section 3.03(a) may be made only on a form and in the manner prescribed by the
Committee, and must be made no later than the end of the calendar year
immediately preceding the year in which the Participant Separates From Service,
at least one hundred eighty (180) days prior to the date the Participant
Separates From Service, and prior to the date when the payment of the
Participant’s Grandfathered Retirement Fund Benefit are due to commence.
               (b) Optional Forms of Non-Grandfathered Retirement Fund Benefit.
                    (i) A Participant may elect (by timely submitting a
Non-Grandfathered Retirement Fund Distribution Election Form as described in
3.03(b)(iii), below) to have the Non-Grandfathered Retirement Fund Benefit, if
any, payable to or on account of a Participant under Section 3.02 converted by
the Actuary to any of the following optional forms of payment (the Actuary shall
utilize for the purpose of that conversion the actuarial factors described in
Section 3.03(b)(iv), below). The optional forms of payment include:
                    (A) Lump Sum Settlement. This option may be elected if the
Participant retires after attaining age 45, or is an early retiree and defers
commencement of his or her benefit until such age. The election of this option
requires written consent of the Participant’s spouse. Benefits accrued after
January 31, 2006 shall not be available in the form of a single lump sum nor
shall the lump sum form of payment be available for any individual whose
employment with the FHLBank commenced on or after January 1, 2006.
                         (B) Partial Lump Sum Settlement equal to 25 percent,
50 percent, or 75 percent of the total benefit and a monthly allowance for the
remainder of the benefit which must commence at the time of the partial lump sum
settlement. This may be elected if the Participant retires after attaining age
45, or if the Participant is an early retiree and defers commencement of his or
her benefit until such age. The election of this option requires written consent
of the Participant’s spouse. Benefits accrued after January 31, 2006 shall not
be available in the form of a partial lump sum nor shall the lump sum form of
payment be available for any individual whose employment with the FHLBank
commenced on or after January 1, 2006.
                         (C) Five-Year, Ten-Year, Fifteen-Year, or Twenty-Year
Installment Payment. This form of payment pays annual installments to the
Participant (or if the Participant dies, to his or her Beneficiary) for the
period of years (five, ten, fifteen, or twenty years) elected by the
Participant.
                         (D) Single Life Annuity. A benefit payable annually for
the lifetime of the Participant, ending with the year in which the Participant
dies.
                         (E) Joint and 50, 75, or 100 Percent Survivor Annuity,
with a Five-Year, Ten-Year, Fifteen-Year, or Twenty-Year Certain Guaranteed
Payment Period. This is a form of benefit paid to the Participant for life, and
after the Participant’s

- 7 -



--------------------------------------------------------------------------------



 



death, his or her spouse continues to receive, for the remainder of the spouse’s
life, a certain percentage (50 percent, 75 percent, or 100 percent) of the
annual benefit the Participant had been receiving, but if at the time both the
spouse and the Participant have died, fewer annual payments have been made than
the number of payments for the selected guaranteed payment period, the remainder
of the guaranteed payments will be made to the Participant’s designated
Beneficiary. A person who becomes married to the Participant after the pension
begins is not entitled to any survivorship benefits under the Plan, except as a
designated Beneficiary.
                         (F) Joint and 50 Percent, 75 Percent, or 100 Percent
Survivor Annuity, with no Guaranteed Payment Period. This is a form of benefit
paid to the Participant for life, and after the Participant’s death, his or her
spouse continues to receive, for the remainder of the spouse’s life, 50 percent,
75 percent, or 100 percent (as elected by the Participant) of the annual benefit
the Participant had been receiving. A person who becomes married to the
Participant after the pension begins is not entitled to any survivorship
benefits under the Plan.
                    (ii) If a Participant who elected an optional form of
payment under this Section 3.03(b) dies after the Participant Separates From
Service, the only death benefit, if any, payable under the Plan in respect of
said Participant and attributable to such Non-Grandfathered Retirement Fund
Benefit shall be the amount, if any, payable under the optional form of payment
which the Participant elected under the Plan. If a Participant who elected an
optional form of payment under this Section 3.03(b) dies before the Participant
Separates From Service, the Participant’s election of an optional form of
Non-Grandfathered Retirement Fund Benefit shall be inoperative and the death
benefit described below in Section 3.04(a)(i), if any, shall be payable to the
Participant’s Beneficiary.
                    (iii) Non-Grandfathered Retirement Fund Benefit Distribution
Payment Elections. Elections of an optional form of payment under this
Section 3.03(b) may be made as follows:
                         (A) Special Election Period. During the Special
Election Period, a Participant may elect on the Non-Grandfathered Retirement
Fund Benefit Distribution Election Form to receive payment of his or her
Non-Grandfathered Retirement Fund Benefit in any of the optional forms of
payment. The Special Election Period ends on December 31, 2008. Any
Non-Grandfathered Benefit Distribution Election Form submitted to the Committee
after December 31, 2008 will be considered a change to the Participant’s prior
election, and will be subject to the timing rules outlined in 3.03(b)(iii)(C),
below.
                         (B) Initial Election Period. No later than 30 days
after the date a Participant is selected for participation in the Plan, an
election of an optional form of payment under this Section 3.03(b) may be made
by filing a Non-Grandfathered Benefit Distribution Election Form with the
Committee. In all events, no election may be made under this
Section 3.03(b)(iii)(B) later than 30 days immediately following the close of
the first calendar year the Participant accrues a benefit under this
Article III.

- 8 -



--------------------------------------------------------------------------------



 



Any Non-Grandfathered Benefit Distribution Election Form submitted to the
Committee after such period will be considered a change to the Participant’s
prior election, subject to the timing rules outlined in 3.03(b)(iii)(C), below.
                         (C) Subsequent Changes to Election. Any election with
respect to the payment of the Non-Grandfathered Retirement Fund Benefit that is
made after the latter of the Special Election Period (described in
3.03(b)(iii)(A), above), or after the Initial Election Period (described in
3.03(b)(iii)(B), above), is subject to the following rules. The Participant may
change any such election to an allowable alternative form of payment by
submitting a new Non-Grandfathered Benefit Distribution Election Form to the
Committee, provided, however, that (i) any new Non-Grandfathered Benefit
Distribution Election Form shall not take effect until at least twelve months
after the date on which the new Non-Grandfathered Benefit Distribution Election
Form is submitted to and accepted by the Committee in its sole discretion, and
(ii) in the case of a payment of a benefit other than a Disability benefit or
survivor benefit, the date of payment (or in the case of installment payments,
the date the first scheduled amount is to be paid) shall not occur before the
fifth anniversary of the previously elected Non-Grandfathered Retirement Fund
Benefit Distribution Date (the “Re-Deferral Distribution Date”). The limitations
described in (i) and (ii) of the preceding sentence shall not apply if the
Participant’s initial election is for payment of a life annuity (as defined in
the §1.409A-2(b)(ii)) and the change is to an allowable alternate form of life
annuity that is actuarially equivalent to and has the same commencement date as
the then-effective election. The Election Form applicable to the
Non-Grandfathered Retirement Fund Benefit that was most recently accepted by the
Committee and meeting the above criteria shall govern the payout of the
Non-Grandfathered Retirement Fund Benefit. For purposes of changing an existing
election, each separately identified amount to which the Participant is entitled
to payment under the Plan shall be considered a single payment, except that
entitlement to a series of payments under an installment method shall be treated
as a single payment.
                         (iv) Actuarial Factors. The Actuary shall use the
reasonable actuarial and early retirement factors adopted by the Committee from
time to time in the conversion of any benefit under this Plan. If the Committee
fails to choose actuarial and/or early retirement factors to be used in the
calculation of any benefit under this Plan, then the Actuary shall utilize for
the purpose of that conversion the actuarial factors and assumptions then used
by the Retirement Fund to determine actuarial equivalence.
          3.04 (a) (i) Active Service Death Benefit. If a Participant dies
before Separation From Service, an active service death benefit shall be paid to
the Participant’s Beneficiary over a period of ten years in approximately equal
annual installments. The Beneficiary of any Participant whose first date of hire
by the FHLBank was prior to January 1, 2006 shall be paid an enhanced active
service death benefit equal to the greater of (1) the present value of the
Participant’s benefit calculated under Sections 3.01(a) plus 3.01(b), above, and
(2) the One to Three Times Death Benefit. The Beneficiary of any Participant
first hired on or after January 1, 2006, shall be paid

- 9 -



--------------------------------------------------------------------------------



 



an active service death benefit equal to the Participant’s benefit calculated
under Section 3.01(b), above.
                    (ii) Payment of Grandfathered Retirement Fund Benefit Upon
Death After Separation From Service. Upon the death of a Participant who
Separated From Service but had not elected an optional form of payment under
Section 3.03(a) above, a death benefit shall be paid to the Participant’s
Beneficiary in annual installments over a period of ten years. The Grandfathered
Retirement Fund Benefit under this Section is equal to the excess, if any, of
(x) over (y), where
“(x)” is an amount equal to twelve times the annual pension benefit, if any,
payable under Section 3.02 above and attributable to the Grandfathered
Retirement Fund Benefit, and
“(y)” is the sum of the Grandfathered Retirement Fund Benefit payments, if any,
which the Participant had received under the Plan.
               (b) Payment of Non-Grandfathered Retirement Fund Benefit Upon
Death After Separation From Service. Upon the death of a Participant who
Separated From Service but who had not elected an optional form of payment under
Section 3.03(b) above, a death benefit shall be paid to the Participant’s
Beneficiary in annual installments over a period of ten years; provided,
however, that no death benefit is payable under this Section 3.04(b) with regard
to any Participant first hired on or after January 1, 2006. The
Non-Grandfathered Retirement Fund Benefit under this Section is equal to the
excess, if any, of (i) over (ii), where
“(i)” is an amount equal to twelve times the annual pension benefit, if any,
payable under Section 3.02 above and attributable to the Non-Grandfathered
Retirement Fund Benefit, and
“(ii)” is the sum of the Non-Grandfathered Retirement Fund Benefit payments, if
any, which the Participant had received under the Plan.
          3.05 Timing of Retirement Fund Benefit Payment to the Participant’s
Beneficiary. The death benefit payable under Section 3.04(a)(i), (ii), and/or
3.04(b) shall be payable to the Participant’s Beneficiary beginning as soon as
reasonably practicable following the Participant’s death.
          3.06 Payment of Retirement Fund Benefit Upon Disability Prior to the
Commencement of Benefit Payments. If a Participant to whom a Retirement Fund
Benefit is payable under the Plan becomes Disabled before the commencement of
the payment of the Participant’s benefit, and the Participant files an
application for Grandfathered and/or Non-Grandfathered Retirement Fund Benefits
with the Plan within 13 months of the date the Participant became Disabled, a
disability benefit equal to the annual pension benefit earned by the Participant
pursuant to Section 3.01(a) and/or (b), as applicable, shall be payable to the
Participant. For purposes of the Plan, unless the Participant selects an
optional form of benefit under the Plan before the date the Participant became
Disabled, the disability benefit attributable to the Grandfathered

- 10 -



--------------------------------------------------------------------------------



 



and/or Non-Grandfathered Retirement Fund Benefits, as applicable, will be made
in the “Regular Form” of payment.
          3.07 Reemployment After Commencement of Retirement Fund Benefit
Payments. If a Participant is restored to employment with the FHLBank after
payment of his Grandfathered Retirement Fund Benefit has commenced, all payments
of Grandfathered Retirement Fund Benefits shall thereupon be discontinued. In
the Participant’s subsequent Retirement or other termination of employment with
the FHLBank, his Grandfathered Retirement Fund Benefit shall be recomputed in
accordance with Sections 3.01 and 3.02 and shall be paid to such Participant in
accordance with the provisions of the Plan. No such cessation or discontinuance
shall occur with respect to the Non-Grandfathered Retirement Fund Benefits.
          3.08 Lump Sum Payment of Small Benefits. Notwithstanding any contrary
provision of the Plan, if on the earliest date payment under the Plan would
otherwise commence, the lump sum settlement value of a Participant’s total Plan
benefit (i.e., Grandfathered and Non-Grandfathered Retirement Fund Benefits and
Grandfathered and Non-Grandfathered Thrift Benefits combined) determined by the
Actuary does not exceed the applicable dollar amount under Code section
402(g)(1)(B), then such Participant’s benefit shall be paid in the form of a
lump sum.
          3.09 Form of Benefit Payment; Benefit Commencement Date. All benefits
paid under this Article III to be paid in installment or annuity form shall be
paid in annual installments. Benefit payments shall commence as soon as
reasonably practicable following the earliest to occur of the following events:
(a) the later of (i) the Participant’s Retirement and (ii) a fixed date after
the Participant’s Separation From Service timely chosen by the Participant in
accordance with Section 3.03(a) and/or 3.03(b)(iii), as applicable, (b) the date
the Participant became Disabled and properly applied for benefits under the
Plan, or (c) the Participant’s death, except that no benefits shall be paid
prior to the date that benefits under the Plan can be definitely determined by
the Committee.
ARTICLE IV. AMOUNT AND PAYMENT OF THRIFT BENEFITS
          4.01 (a) Grandfathered Thrift Benefit. The Grandfathered Thrift
Benefit is the portion of a Participant’s benefit attributable to Article IV of
the prior editions of this Plan, the right to which is earned and vested as of
December 31, 2004, plus any future contributions to the account, the right to
which was earned and vested as of December 31, 2004, to the extent such
contributions are actually made.
                  (b) Non-Grandfathered Thrift Benefit. If the Participant’s
contributions under the Thrift Plan for any year on or after January 1, 2005
have reached the maximum permitted by the Code Limitations, and if the
Participant elects to reduce his compensation for the current calendar year by
timely electing (see Section 4.01(d)), the Participant shall be credited with an
elective contribution under this Plan equal to the reduction in the
Participant’s compensation made in accordance with such election; provided,
however, that the sum of all such elective contributions for a Participant with

- 11 -



--------------------------------------------------------------------------------



 



respect to any single calendar year shall not be greater than the excess of
(i) over (ii), where:
“(i)” is the maximum amount of compensation (as defined by the Thrift Plan if
its provisions were administered without regard to the Code Limitations)
permitted to be deferred by the Participant under the Thrift Plan without regard
to any limitation or reduction on elective contributions required by the Code
Limitations; and
“(ii)” is an amount equal to his regular account, 401(k) account, and Roth
account contributions actually made under the Thrift Plan for the calendar year
after giving effect to any limitation or reduction on elective contributions
required by the Code Limitations, and further
provided that any action or inaction (after the election deadline of 4.01(d))
with respect to a Participant’s election under the Thrift Plan shall be
prohibited and shall not be given effect.
               (c) Deferral of LTIP Award. Effective January 1, 2008, a
Participant who is also a participant in the LTIP may make an irrevocable
election to defer all or any portion of the Participant’s LTIP award, by timely
delivering a written election to the Committee. LTIP Awards are not eligible for
matching contributions.
               (d) Timing of Annual Deferral Election. Notwithstanding anything
in this Plan to the contrary, a deferral election with respect to
Non-Grandfathered Thrift Benefits will only be considered “timely” if it is made
within the following periods:
                    (i) Initial Participation Year. In connection with a
Participant’s commencement of participation in the Thrift component of the Plan,
the Participant shall make an irrevocable deferral election for the year in
which the Participant commences participation in the Thrift component of the
Plan, along with such other elections as the Committee deems necessary or
desirable under the Plan. For these elections to be valid, the Salary Reduction
Agreement/Deferral Election Form must be completed and signed by the Participant
and delivered to the Committee within thirty (30) days after the Participant
first becomes eligible to participate in the Plan. Such forms may be changed at
any time prior to the last permissible date for making the deferral election,
but as of that date the election shall become irrevocable, except as otherwise
provided herein.
                    (ii) Subsequent Years. For each succeeding year, an
irrevocable deferral election and such other elections as the Committee deems
necessary or desirable under the Plan shall be made by timely delivering a new
Salary Reduction Agreement/Deferral Election Form to the Committee, in
accordance with its rules and procedures. Except as otherwise provided in this
Subsection (ii), for an election to defer compensation for services performed
during a Service Year to be effective, the election to defer such compensation
must be made not later than the close of the calendar year immediately preceding
the Service Year. For an election regarding an amount that is Performance-Based
Compensation to be effective, the election to defer such Performance-Based
Compensation must be made not later than the date

- 12 -



--------------------------------------------------------------------------------



 



that is six (6) months before the end of the performance period. If no such
Salary Reduction Agreement/Deferral Election Form is timely delivered for a
year, the Annual Deferral Amount shall be zero for that year. A Participant’s
election may be changed at any time prior to the last permissible date for
making the election as permitted in this Section 4.01(d), and shall thereafter
be irrevocable, except as otherwise provided herein. However, if a Participant
incurs an unforeseeable emergency (as determined by the Committee) or receives a
hardship distribution under a qualified plan of an Employer pursuant to Treas.
Reg. §1.401(k)-1(d)(3) and the Participant requests in writing a cancellation of
deferral election for the remainder of the calendar year, the Committee, in
their sole and absolute discretion, may cancel such future deferral elections.
The Committee may from time to time establish policies and rules consistent with
the requirements of Section 409A of the Code to govern the manner in which
deferral elections may be made. In accordance with its policies and rules, the
Committee has determined that the Participants may generally elect to defer base
salary and annual incentive award amounts during December and LTIP awards during
June.
          4.02 (a) Matching Contributions. After a Participant can no longer
receive any matching contributions for a calendar year under the terms of the
Thrift Plan due to Code Limitations, then for each elective contribution
addition credited to such Participant under Section 4.01(b), such Participant
shall be credited with a matching contribution addition under this Plan equal to
the matching contribution, if any, that would be credited under the Thrift Plan
with respect to such amount if contributed to the Thrift Plan, determined as if
the provisions of the Thrift Plan were administered without regard to the Code
Limitations and determined after taking into account the Participant’s actual
contributions to and actual matching contributions under the Thrift Plan.
Additionally, for each elective contribution permitted to be credited to a
Participant under the provisions of the Thrift Plan but for which the matching
contribution cannot be made to the Thrift Plan due to any Code Limitations, such
Participant shall also be credited with a matching contribution under this Plan
equal to the matching contribution, if any, that would be credited under the
Thrift Plan with respect to such amount if contributed to the Thrift Plan,
determined as if the provisions of the Thrift Plan were administered without
regard to the Code Limitations and determined after taking into account the
Participant’s actual contributions to and actual matching contributions under
the Thrift Plan.
                  (b) Vesting of Matching Contributions. Participants whose
first day of hire was on or before December 31, 2006 are always 100 percent
vested in Section 4.02 matching contributions. A Participant whose first day of
hire by the FHLBank was on or after January 1, 2007 will become 100 percent
vested in any Section 4.02 matching contributions (and any earnings thereon)
credited to the Participant’s account after (i) completion of three years of
employment with the FHLBank, (ii) Disability while employed by the FHLBank,
(iii) death while employed by the FHLBank, or (iv) attainment of age 65 while
employed by the FHLBank. If a Participant subject to the three-year cliff
vesting schedule described in the preceding sentence terminates employment with
the FHLBank prior to vesting, the Section 4.02 matching contributions shall be
forfeited, provided however, if the Participant is reemployed by the FHLBank
prior to incurring five one-year breaks in service, measured from the date of
the

- 13 -



--------------------------------------------------------------------------------



 



Participant’s termination, the Participant is eligible to have the amount of the
forfeiture and the corresponding vesting service restored. In all cases, vesting
shall be determined in a manner consistent with the rules governing vesting
under the Thrift Plan.
          4.03 The Committee shall maintain a Grandfathered Thrift Benefit
account and a Non-Grandfathered Thrift Benefit account on the books and records
of the FHLBank for each employee who is a Participant by reason of amounts
credited under this Article IV. The elective contribution additions and matching
contribution additions of a Participant under Sections 4.01 and 4.02 shall be
credited to the Participant’s appropriate thrift benefit account as soon as
reasonably practicable after the date that the compensation reduced under
Section 4.01 and/or 4.02 would otherwise have been paid to such Participant.
          4.04 A Participant’s Grandfathered Thrift Benefit account and
Non-Grandfathered Thrift Benefit account shall be credited from time to time
with a certain return on investment (positive or negative) that is substantially
equivalent to the net return on investment that would have been earned on the
Participant’s elected investments from those available under the Thrift Plan (or
substantially equivalent investments offered by a separate financial
institution), or at such other return on investment in such amount as may be
determined by the Committee in its discretion; provided however, that if the
Committee modifies this return on investment figure, such modification shall
only have prospective effect; and for amounts already credited under this Plan
at the time of such Committee action, no modification shall have the effect of
depriving a Participant of the right to elect a return on investment
substantially equivalent to the return on investment that could be earned by the
Participant’s selecting between or among the investment options then available
under the Thrift Plan. Further, within the Plan’s investment options, a
Participant may change his or her elected investments under the Plan as often as
permitted by Committee policy, and may continue to do so after Retirement,
Disability retirement, or other Separation From Service with the FHLBank.
          4.05 (a) Payment of Grandfathered Thrift Benefit Account. Beginning as
soon as reasonably practicable after a Participant’s Retirement, Disability
retirement, or other Separation From Service with the FHLBank, the balance
credited to the Participant’s Grandfathered Thrift Benefit account shall be paid
to the Participant in annual installments over a period of 15 years, unless the
Participant timely elects, with the consent of the Committee pursuant to
Section 4.07(a) below, to have such amounts paid to him or her over an
installment period that is less than 15 years or in any optional form of payment
permitted under the Thrift Plan as of October 3, 2004. The amount of an annual
installment shall be determined by dividing the remaining balance of the account
by the number of installments remaining to be made.
                 (b) Payment of Non-Grandfathered Thrift Benefit Account.
Beginning as soon as reasonably practicable after the earliest to occur of a
Participant’s Retirement, Disability, or other Separation From Service with the
FHLBank, the vested balance credited to the Participant’s Non-Grandfathered
Thrift Benefit account shall be

- 14 -



--------------------------------------------------------------------------------



 



paid to the Participant in annual installments over a period of 5 years, unless
the Participant timely elects, with the consent of the Committee and pursuant to
Section 4.07(b) below, to have such amounts paid to him or her at any optional
time (see Section 2.03) and form of payment permitted under this Plan. The
amount of an annual installment shall be determined by dividing the remaining
balance of the account by the number of installments remaining to be made.
               (c) Unforeseeable Emergency Withdrawal of Non-Grandfathered
Thrift Benefit Account. In the event a Participant incurs an unforeseeable
emergency, the Participant may request, by filing a request with the Committee,
a hardship withdrawal of all or any portion of his or her vested
Non-Grandfathered Thrift Benefit Account balance under the Plan. For purposes of
this Subsection (c), an unforeseeable emergency is a severe financial hardship
to the Participant resulting from a sudden and unexpected illness or accident of
the Participant or of a dependent (as defined in Code Section 152(a)) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. If such a request is approved by
the Committee, which decision shall be made in their sole discretion on a
case-by-case basis, a hardship withdrawal may be permitted under this Subsection
(c). Withdrawals of amounts because of an unforeseeable emergency are only
permitted to the extent reasonably needed to satisfy the emergency need. In the
event a hardship withdrawal is allowed, such Participant shall be suspended from
being eligible to make elective contributions or being credited with matching
contributions during the remainder of the calendar in which such withdrawal is
made and the immediately following calendar year.
          4.06 Lump Sum Payment of Small Benefits. Notwithstanding any contrary
provision of the Plan, if on the earliest date payment under the Plan would
otherwise commence, the lump sum settlement value of a Participant’s total Plan
benefit (i.e., Grandfathered and Non-Grandfathered Retirement Fund Benefits and
Grandfathered and Non-Grandfathered Thrift Benefits combined) determined by the
Actuary does not exceed the applicable dollar amount under Code section
402(g)(1)(B), then such Participant’s benefit shall be paid in the form of a
lump sum.
          4.07 (a) Election of Optional Payment Method with Respect to
Grandfathered Thrift Benefit Account. A Participant’s optional payment election
to receive amounts credited to his Grandfathered Thrift Benefit account in
annual installments for a period that is less than 15 years or in any optional
form of payment permitted under the Thrift Plan as of October 3, 2004 may be
made only on a form prescribed by the Committee, and filed by the Participant
with the Committee: no later than the end of the calendar year immediately
preceding the year in which the Participant Separates From Service, at least one
hundred eighty (180) days prior to the date the Participant Separates From
Service, and prior to the date when the payment of the Participant’s
Grandfathered Thrift Benefit is due to commence. Additionally, such election
must be consented to by the Committee prior to the commencement of payment of
his benefit.

- 15 -



--------------------------------------------------------------------------------



 



               (b) Election of Optional Payment Method with respect to
Non-Grandfathered Thrift Benefit Account. Elections of an optional form of
payment under this Section 4.07(b) may be made as follows:
                    (i) Special Election Period. During the Special Election
Period, a Participant may on the Non-Grandfathered Thrift Benefit Distribution
Election Form, elect to receive payment of his or her Non-Grandfathered Thrift
Benefit in any of the optional forms of payment described in Section 4.07(b)(iv)
of this Plan. The special election period ends on December 31, 2008. Any
Non-Grandfathered Thrift Benefit Distribution Election Form submitted to the
Committee after December 31, 2008 will be considered a change to the
Participant’s prior election, subject to the timing rules outlined in
4.07(b)(iii), below.
                    (ii) Initial Election Period. No later than 30 days after
the date a Participant is selected for participation in the Plan, an election of
an optional form of payment under this Section 4.07(b) may be made by filing a
Non-Grandfathered Thrift Benefit Distribution Election Form with the Committee.
                    (iii) Subsequent Changes to Election. Any election with
respect to the payment of the Non-Grandfathered Thrift Benefit that is made
after the later of the Special Election Period (described in 4.07(b)(i), above),
or the Initial Election Period (described in 4.07(b)(ii), above), is subject to
the following rules. The Participant may change any such election to an
allowable alternative form of payment by submitting a new Election Form to the
Committee, provided, however, that (A) any new Election Form may not take effect
until at least twelve months after the date on which the new Election Form is
submitted to and accepted by the Committee in its sole discretion, and (B) in
the case of a payment of a benefit other than a payment made on account of the
Participant’s death or Disability, the date of payment (or in the case of
installment payments, the date the first scheduled amount is to be paid) shall
not occur before the fifth anniversary of the previously elected
Non-Grandfathered Thrift Benefit Distribution Date (the “Re-Deferral
Distribution Date”). The Election Form applicable to the Participant’s
Non-Grandfathered Thrift Benefit that was most recently accepted by the
Committee and meeting the above criteria shall govern the payout of the
Participant’s Non-Grandfathered Thrift Benefit. For purposes of changing an
existing election, each separately identified amount to which the Participant is
entitled to payment under the Plan shall be considered a single payment, except
that entitlement to a series of payments under an installment method shall be
treated as a single payment.
                    (iv) Optional Forms of Payment with Respect to a
Participant’s Non-Grandfathered Thrift Benefit. The following optional forms of
payment are available with respect to the Non-Grandfathered Thrift Benefit
account of a Participant:
                    (A) lump sum,
                    (B) annual installment payments for any period of between
two and twenty years, or

- 16 -



--------------------------------------------------------------------------------



 



                    (C) addition of the Non-Grandfathered Thrift Benefit to the
Participant’s Non-Grandfathered Retirement Fund Benefit, to be distributed in
accordance with a properly and timely made election with respect to that
benefit.
          4.08 (a) Payment of Grandfathered Thrift Benefit Account to
Beneficiary. Unless a pension purchase option is selected pursuant to
Section 4.07(a) above, if a Participant dies prior to receiving the balance
credited to his Grandfathered Thrift Benefit account, the balance shall be paid
to his Beneficiary in annual installments over a period of ten years.
                 (b) Payment of Non-Grandfathered Thrift Benefit Account to
Beneficiary. If a Participant dies prior to receiving the balance credited to
his Non-Grandfathered Thrift Benefit account, the balance shall be paid to his
Beneficiary in annual installments over a period of ten years.
ARTICLE V. SOURCE OF PAYMENTS
          5.01 All payments of benefits under the Plan shall be paid from, and
shall only be a general claim upon, the general assets of the FHLBank,
notwithstanding that the FHLBank, in its discretion, may establish a bookkeeping
reserve or a grantor trust (as such term is used in Code Sections 671 through
677) to reflect or to aid it in meeting its obligations under the Plan with
respect to any Participant or prospective Participant or Beneficiary. No benefit
whatever provided by the Plan shall be payable from the assets of the Retirement
Fund or the Thrift Plan.
          5.02 No Participant shall have any right, title or interest whatever
in or to any investments which the FHLBank may make or any specific assets which
the FHLBank may reserve to aid it in meeting its obligations under the Plan. To
the extent that any person acquires a right to receive payments from the FHLBank
under the Plan, such right shall be no greater than the right of an unsecured
general creditor of the FHLBank.
ARTICLE VI. DESIGNATION OF BENEFICIARIES
          6.01 Each Participant of the Plan may file with the Committee a
written designation of one or more persons as the Beneficiary who shall be
entitled to receive the amount, if any, payable under the Plan upon his death.
The Participant may, from time to time, revoke or change his Beneficiary
designation without the consent of any prior Beneficiary by filing a new
designation with the Committee. The last such designation received by the
Committee shall be controlling; provided, however, that no designation, or
change or revocation thereof, shall be effective unless received by the
Committee prior to the Participant’s death, and in no event shall it be
effective as of a date prior to such receipt.
          6.02 If no such Beneficiary designation is in effect at the time of a
Participant’s death, or if no designated Beneficiary survives the Participant,
or if, in the opinion of the Committee, such designation conflicts with
applicable law, the Participant’s estate shall be deemed to have been the
designated Beneficiary and shall be paid the amount, if any, payable under the
Plan upon the Participant’s death. If the Committee is in doubt

- 17 -



--------------------------------------------------------------------------------



 



as to the right of any person to receive such amount, the Committee may retain
such amount, without liability for any interest thereon, until the rights
thereto are determined, or the Committee may pay such amount into any court of
appropriate jurisdiction and such payment shall be a complete discharge of the
liability of the Plan and the FHLBank therefor.
ARTICLE VII. ADMINISTRATION OF THE PLAN
          7.01 The Committee shall have general authority over and
responsibility for the administration and interpretation of the Plan. The
Committee shall have full power and authority to interpret and construe the
Plan, to make all determinations considered necessary or advisable for the
administration of the Plan and any trust referred to in Article V above, and the
calculation of the amount of benefits payable thereunder, and to review claims
for benefits under the Plan. Unless arbitrary or capricious, the Committee’s
interpretations and constructions of the Plan and its decisions or actions
thereunder shall be binding and conclusive on all persons for all purposes.
          7.02 The Committee shall arrange for the engagement of the Actuary,
and if the Committee deems it advisable, it shall arrange for the engagement of
legal counsel and certified public accountants (who may be counsel or
accountants for the FHLBank), and other consultants, and make use of agents and
clerical or other personnel, for purposes of the Plan. The Committee may rely
upon the written opinions of such Actuary, counsel, accountants, and
consultants, and upon any information supplied by the Retirement Fund or the
Thrift Plan for purposes of Sections 3.01 and 4.01 of the Plan, and delegate to
any agent or to any sub-committee or Committee member its authority to perform
any act hereunder, including without limitations those matters involving the
exercise of discretion; provided, however, that such delegation shall be subject
to revocation at any time at the discretion of the Committee. The Committee
shall report to the Board of Directors, or to a committee designated by the
Board, at such intervals as shall be specified by the Board of such designated
committee, with regard to the matters for which it is responsible under the
Plan.
          7.03 No Committee member shall be entitled to act on or decide any
matters relating solely to such Committee member or any of his rights or
benefits under the Plan.
          7.04 A Committee member shall not receive any special compensation for
serving in such capacity but shall be reimbursed for any reasonable expenses
incurred in connection therewith. No bond or other security need be required of
the Committee or any Committee member in any jurisdiction.
          7.05 All claims for benefits under the Plan shall be submitted in
writing to the Chairman of the Committee. Written notice of the decision on each
such claim shall be furnished with reasonable promptness to the Participant or
other claimant (the “claimant”). The claimant may request a review by the
Committee of any decision denying the claim in whole or in part. Such request
shall be made in writing and filed with the Committee within 30 days of such
denial. A request for review shall contain all

- 18 -



--------------------------------------------------------------------------------



 



additional information which the claimant wishes the Committee to consider. The
Committee may hold any hearing or conduct any independent investigation which it
deems desirable to render its decision, and the decision on review shall be made
as soon as feasible after the Committee’s receipt of the request for review.
Written notice of the decision on review shall be furnished to the claimant. For
all purposes under the Plan, such decisions on claims (where no review is
requested) and decisions on review (where review is requested) shall be final,
binding and conclusive on all interested persons as to all matters relating to
the Plan.
          7.06 All expenses incurred by the Committee in its administration of
the Plan shall be paid by the FHLBank.
ARTICLE VIII. AMENDMENT AND TERMINATION
          8.01 Amendment by the Board of Directors. This Plan may be amended or
modified at any time, in whole or in part, by the action of the Board of
Directors without the consent of the Committee, any Participant, Beneficiary, or
other person; provided, however, that: (i) no amendment or modification shall be
effective to decrease or restrict the value of a Participant’s vested Benefits
in existence at the time the amendment or modification is made, calculated as if
the Participant had experienced a Separation From Service as of the effective
date of the amendment or modification or, if the amendment or modification
occurs after the date upon which the Participant was eligible to Retire, the
Participant had Retired as of the effective date of the amendment or
modification. The amendment or modification of the Plan shall not have a
material adverse effect on any Participant or Beneficiary who has become
entitled to the payment of benefits under the Plan as of the date of the
amendment or modification; provided, however, that the FHLBank, in its sole
discretion, may amend the Plan in order to cause the provisions of the Plan
relating to Non-Grandfathered Benefits to comply with the requirements of
Section 409A of the Code and the provisions of the Plan relating to
Grandfathered Benefits to remain beyond the scope of the types of compensatory
arrangements that are subject to the requirements of Section 409A of the Code.
If any amendment to the Plan would cause a Participant to be subject to a tax
penalty under Section 409A of the Code, such amendment shall be deemed modified
in such manner as to render the Plan exempt from, or compliant with, the
requirements of Section 409A and to effectuate as nearly as possible the
original intention of the FHLBank. Notwithstanding the foregoing, no amendment
to the Plan or transaction having the effect of an amendment to this Plan (such
as a Plan merger, spinoff or similar transaction) shall be effective if it:
provides that assets may be set aside (directly or indirectly) in a trust or
other arrangement for purposes of paying benefits under this Plan and such
assets (or trust or other arrangement) are located outside the United States or
are subsequently transferred outside of the United States, permits or otherwise
results in the acceleration of the payment of any benefits provided under this
Plan in violation of Section 409A, or except as permitted by regulations or
other IRS guidance, materially enhances a benefit or right existing as of
October 3, 2004 or adds a new material benefit or right and such material
enhancement or addition affects deferred amounts earned and vested in taxable
years beginning before January 1, 2005 (i.e., Grandfathered Benefits).

- 19 -



--------------------------------------------------------------------------------



 



          8.02 Amendment by the Committee. The Committee may adopt any amendment
or take any other action which may be necessary or appropriate to facilitate the
administration, management and interpretation of the Plan or to conform the Plan
thereto, provided any such amendment or action does not have a material effect
on the then currently estimated cost to the FHLBank of maintaining the Plan.
          8.03 Plan Termination. With respect to benefits attributable to
Non-Grandfathered Benefits, the following rules shall apply:
               (a) Upon the termination of the Plan, the benefits attributable
to Non-Grandfathered Benefits will be paid in accordance with terms of this Plan
as if no Plan termination had occurred, neither the time nor the schedule of any
payment or amount scheduled to be paid under the Plan may be permitted to be
accelerated, and the elected deferral amount shall continue to be withheld in
accordance with Article IV except as provided in Section 8.03(b) below.
               (b) The FHLBank shall have the right, in its sole discretion, to
accelerate the time or schedule of any payment or amount scheduled to be paid to
Participants under the Plan attributable to Non-Grandfathered Benefits without a
premium or prepayment penalty with respect to such benefits (including the
acceleration of the time or schedule of payments to a Participant or Beneficiary
whose benefits are being paid under the Plan as of the date of termination), in
which case such Participants shall be excused from fulfilling their deferred
commitments that would otherwise have been withheld during the remainder of the
year in which the FHLBank terminated the Plan or a subsequent year, where the
right to the payment arises due to a termination of the Plan in accordance with
one of the following:
                    (i) In the case the FHLBank terminates and liquidates the
Plan within twelve months of a corporate dissolution taxed under Code
Section 331, or with the approval of a bankruptcy court pursuant to 11 U.S.C. §
503(b)(1)(A), provided that the amounts deferred under the Plan that are
attributable to Non-Grandfathered Benefits are included in the gross incomes of
the Participants in the latest of the following years (or if earlier, the
taxable year in which the amount is actually or constructively received): the
calendar year in which the Plan termination and liquidation occurs; the first
calendar year in which the amount is no longer subject to a substantial risk of
forfeiture (within the meaning of Code Section 409A); or the first calendar year
in which the payment is administratively practicable.
                    (ii) In the case the Plan is terminated and liquidated
pursuant to irrevocable action taken by the FHLBank within the 30 days preceding
or the twelve months following a change in control event (as defined in Code
Section 409A and the final regulations promulgated thereunder), provided that
irrevocable action is taken by the FHLBank within the same time frame and with
respect to all substantially similar agreements, methods, programs, and other
arrangements sponsored by the FHLBank are terminated and liquidated, so that
those agreements, methods, programs, and other arrangements are terminated and
liquidated.

- 20 -



--------------------------------------------------------------------------------



 



                    (iii) In the case the Plan is terminated and liquidated
provided that: the termination and liquidation does not occur proximate to a
downturn in the financial health of the FHLBank; the FHLBank terminates and
liquidates all agreements, methods, programs, and other arrangements sponsored
by the FHLBank that would be aggregated with any terminated and liquidated
agreements, methods, programs, and other arrangements under §1.409A-1(c) if the
same Participant had deferrals of compensation under all of the agreements,
methods, programs, and other arrangements that are terminated and liquidated; no
payments in liquidation of the Plan are made within twelve months of the date
FHLBank takes all necessary action to irrevocably terminate and liquidate the
Plan other than payments that would be payable under the terms of the Plan if
the action to terminate and liquidate the Plan had not occurred; all payments
are made within 24 months of the date the FHLBank takes all necessary action to
irrevocably terminate and liquidate the Plan; and the FHLBank does not adopt a
new plan that would be aggregated with any terminated and liquidated plan under
§1.409A-1(c) if the same Participant participated in both plans, at any time
within three years following the date the FHLBank takes all necessary action to
irrevocably terminate and liquidate the Plan.
                    (iv) The Plan is terminated under such other events and
conditions as the Commissioner of the Internal Revenue Service may prescribe in
generally applicable guidance published in the Internal Revenue Bulletin.
          8.04 The FHLBank may not terminate the Plan and make distributions to
a Participant due solely to a change in the financial health of the FHLBank.
This provision shall apply to both Grandfathered and Non-Grandfathered accounts
and benefits.
ARTICLE IX. GENERAL PROVISIONS
          9.01 Successors and Assigns. The Plan shall be binding upon and inure
to the benefit of the FHLBank and its successors and assigns and the
Participants, and the successors, assigns, designees, and estates of the
Participants. The Plan shall also be binding upon and inure to the benefit of
any successor bank or organization succeeding to substantially all of the assets
and business of the FHLBank, but nothing in the Plan shall preclude the FHLBank
from merging or consolidating into or with, or transferring all or substantially
all of its assets to, another bank which assumes the Plan and all obligations of
the FHLBank hereunder. The FHLBank agrees that it will make appropriate
provision for the preservation of Participants’ rights under the Plan in any
agreement or plan which it may enter into to effect any merger, consolidation,
reorganization or transfer of assets. In such a merger, consolidation,
reorganization, or transfer of assets, and assumption of Plan obligations of the
FHLBank, the term “bank” or “FHLBank” shall refer to such other bank and the
Plan shall continue in full force and effect.
          9.02 No Right to Employment. Neither the Plan nor any action taken
thereunder shall be construed as giving to a Participant the right to be
retained in the employ of the FHLBank or as affecting the right of the FHLBank
to dismiss any Participant from its employ.

- 21 -



--------------------------------------------------------------------------------



 



          9.03 Taxes. The FHLBank shall withhold or cause to be withheld from
all benefits payable under the Plan all federal, state, local or other taxes
required by applicable law to be withheld with respect to such payments. The
FHLBank shall file or cause to be filed all information returns required by
applicable law to be filed with respect to such payments.
          9.04 Nonassignability. Except as provided in Section 9.19, “Court
Order”, neither a Participant nor any other person shall have any right to
commute, sell, assign, transfer, pledge, anticipate, mortgage or otherwise
encumber, transfer, hypothecate, alienate or convey in advance of actual
receipt, the amounts, if any, payable hereunder, or any part thereof, which are,
and all rights to which are expressly declared to be, unassignable and
non-transferable. No part of the amounts payable shall, prior to actual payment,
be subject to seizure, attachment, garnishment or sequestration for the payment
of any debts, judgments, alimony or separate maintenance owed by a Participant
or any other person, be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency or be transferable
to a spouse as a result of a property settlement or otherwise, except as
provided in Section 9.19, “Court Order”.
          9.05 Incapacity of Participant or Beneficiary. If the Committee shall
find that any person to whom any amount is or was payable under the Plan is
unable to care for his affairs because of illness, accident or is a minor, or
has died, then any payment, or any part thereof, due to such person or his
estate (unless a prior claim therefor has been made by a duly appointed legal
representative), may, if the Committee is so inclined, be paid to such person’s
spouse, child or other relative, an institution maintaining or having custody of
such person, or any other person deemed by the Committee to be a proper
recipient on behalf of such person otherwise entitled to payment. Any such
payment shall be in complete discharge of the liability of the Plan and the
FHLBank therefor.
          9.06 Communications. In general, all elections, designations,
requests, notices, instructions, and other communications from a Participant,
Beneficiary or other person to the Committee required or permitted under the
Plan shall be in such form as is prescribed from time to time by the Committee
and shall be mailed by first-class mail or delivered to such location as shall
be specified by the Committee and shall be deemed to have been given and
delivered only upon actual receipt thereof at such location. If a Participant’s
Election Form contains limitations that are not in this Plan instrument, the
FHLBank may only amend or terminate such provisions with the written consent of
the Participant; provided that no such limitation will cause the Plan or amounts
subject to the Election to fail to satisfy, or be exempt from, the requirements
under Section 409A of the Code. The provisions of this Section shall prevail
over any such limitation. The full payment of the Participant’s vested Benefits
under the Plan shall fully and completely discharge the FHLBank and the
Committee from all further obligations to a Participant and his or her
Beneficiaries under this Plan and the Participant’s participation in the Plan
shall terminate.

- 22 -



--------------------------------------------------------------------------------



 



          9.07 Benefits Additional to Other Benefits. The benefits payable under
the Plan shall be in addition to all other benefits provided for employees of
the FHLBank and shall not be deemed salary or other compensation by the FHLBank
for the purpose of computing benefits to which a Participant may be entitled
under any other plan or arrangement of the FHLBank.
          9.08 Liability of Committee Members. No Committee member shall be
personally liable by reason of any instrument executed by him or on his behalf,
or action taken by him or her, in his or her capacity as a Committee member nor
for any mistake of judgment made in good faith. The FHLBank shall indemnify and
hold harmless each Committee member and each employee, officer, or director of
the FHLBank, to whom any duty, power, function or action in respect of the Plan
may be delegated or assigned, or from whom any information is requested for Plan
purposes, against any cost or expense (including fees of legal counsel) and
liability (including any sum paid in settlement of a claim or legal action with
the approval of the FHLBank) arising out of anything done or omitted to be done
in connection with the Plan, unless arising out of such person’s fraud or bad
faith.
          9.09 Captions. The captions preceding the Sections of the Plan have
been inserted solely as a matter of convenience and shall not in any manner
define or limit the scope or intent of any provisions of the Plan.
          9.10 Status of Plan. For purposes of federal income taxation, the Plan
is intended to be a plan that is not qualified within the meaning of Code
Section 401(a) and the benefits attributable to Non-Grandfathered Benefits are
intended to be subject to and to comply with the requirements of Code
Section 409A and the benefits attributable to the Grandfathered Benefits are
intended to be outside the scope of and exempt from the requirement of Code
Section 409A. The Plan shall be interpreted, operated and administered in a
manner consistent with that intent.
          9.11 Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of the FHLBank. For purposes of the payment
of benefits under this Plan, any and all of the FHLBank’s assets shall be, and
remain, the general, unpledged unrestricted assets of the FHLBank. The Bank’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise to pay money in the future.
          9.12 Employer’s Liability. The FHLBank shall not have an obligation to
a Participant under the Plan except as expressly provided in the Plan and a
Participant’s Election Form.
          9.13 Furnishing Information. A Participant or his or her Beneficiary
will cooperate with the Committee by furnishing any and all information
requested by the Committee and take such other actions as may be requested in
order to facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

- 23 -



--------------------------------------------------------------------------------



 



          9.14 Venue. Any legal actions, suits or proceedings pertaining to this
Plan shall be brought in the courts of Ohio (whether federal or state) and by
execution of the Election Form, the Participant on his or her behalf and on
behalf of his or her Beneficiaries, persons claiming to be a Beneficiary or any
other persons who claim to derive a benefit under this Plan by reference to the
Participant hereby irrevocably submits to the exclusive jurisdiction of said
courts. The Participant on his or her behalf and on behalf of his or her
Beneficiaries, persons claiming to be a Beneficiary or any other persons who
claim to derive a benefit under this Plan by reference to the Participant hereby
waives, to the fullest extent permitted by law, any objections he or she, his or
her Beneficiaries or any such persons may now or hereafter have to the laying of
venue in any suit, action or proceeding hereunder in any court, as well as any
right he or she, his or her Beneficiaries or any such persons may now or
hereafter have to remove any such suit, action or proceeding once commenced to
another court in any jurisdiction on the grounds of forum non conveniens or
otherwise.
          9.15 Notice. Any notice or filing required or permitted to be given to
the Committee under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:
Personnel Committee
Federal Home Loan Bank of Cincinnati
221 East Fourth Street, Suite 1000
Cincinnati, Ohio 45202
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.
          9.16 Spouse’s Interest. The interest in the benefits hereunder of a
spouse of a Participant who has predeceased the Participant shall automatically
pass to the Participant and shall not be transferable by such spouse in any
manner, including but not limited to such spouse’s will, nor shall such interest
pass under the laws of intestate succession. The interest and benefits hereunder
of a spouse of a Participant who has not predeceased the Participant shall not
be transferable by such spouse’s disclaimer.
          9.17 Reformation of Non-Compliant Section 409A Provision;
Severability. In the event that any provision of this Plan or an Election Form
would cause a Participant to be subject to a tax penalty under Section 409A of
the Code, such provision shall be deemed reformed in a manner that renders the
Plan exempt from, or compliant with, the requirements of Section 409A and
preserves as nearly as possible the original intention of the provision. In case
any provision of this Plan shall be declared illegal or invalid for any reason,
said illegality or invalidity shall not affect the remaining provisions hereof,
but shall be fully severable and this Plan shall be construed and enforced as if
such illegal or invalid provision had never been inserted herein.

- 24 -



--------------------------------------------------------------------------------



 



          9.18 Incompetent. If the Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.
          9.19 Court Order. The Committee is authorized to make any payments
directed by court order in any action in which the Plan or the Committee has
been named as a party. In addition, if a court determines that a spouse or
former spouse of a Participant has an interest in the Participant’s benefits
under the Plan in connection with a property settlement or otherwise, the
Committee, in its sole discretion, shall have the right, notwithstanding any
election made by a Participant, to immediately distribute the spouse’s or former
spouse’s interest in the Participant’s benefits under the Plan to that spouse or
former spouse as may be necessary to fulfill a domestic relations order (as
defined in Code Section 414(p)(1)(B)).
          9.20 Distribution in the Event of Taxation Under Section 409A. If, for
any reason, all or any portion of a Participant’s benefits under this Plan
becomes taxable to the Participant prior to actual receipt because the Plan
fails to meet the requirements of Code Section 409A, a Participant may request
that portion of his or her benefit that is required to be included in income as
a result of such failure be distributed. Following the Committee’s approval of
such request, the FHLBank shall distribute to the Participant immediately
available funds in an amount equal to the portion of his or her benefit that is
required to be included in income as a result of the failure of the Plan to meet
the requirements of Section 409A (which amount shall not exceed a Participant’s
unpaid benefits under the Plan). If the request is approved, this distribution
upon inclusion under Section 409A shall be made within 90 days of the date when
the Participant’s request is approved. Such a distribution shall affect and
reduce the benefits to be paid under this Plan.

- 25 -